United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3949
                                    ___________

United States of America,            *
                                     *
          Appellee,                  *
                                     * Appeal from the United States
    v.                               * District Court for the
                                     * Eastern District of Missouri.
Sammie White, also known as Punkin, *       [UNPUBLISHED]
                                     *
          Appellant.                 *
                                ___________

                            Submitted: September 4, 1997

                                Filed: September 26, 1997
                                    ___________

Before WOLLMAN, MAGILL, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

        After a jury convicted Sammie White of possessing cocaine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1), and of using and carrying firearms
during and in relation to cocaine trafficking, in violation of 18 U.S.C. § 924(c), the
district court1 sentenced him to consecutive prison terms of 70 months on the drug-
trafficking count and 60 months on the gun count, to be followed by 3 years supervised


      1
        The Honorable Edward L. Filippine, United States District Judge for the Eastern
District of Missouri.
release. We affirmed White&s sentence. See United States v. White, No. 92-3721,
1993 WL 128010, at *1 (8th Cir. Apr. 26, 1993) (unpublished per curiam). The district
court later vacated White&s gun conviction, enhanced his drug sentence by 2 levels
pursuant to U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995) (add 2 levels if
dangerous weapon, including firearm, was possessed), calculated a corresponding
amended sentencing range of 87 to 108 months, and resentenced White to 90 months
imprisonment and 3 years supervised release. On appeal, White&s counsel has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967). We affirm.

        Counsel argues that the district court erred in applying the firearm enhancement.
We conclude that the court did not clearly err in assessing the enhancement, because
the court was entitled on resentencing to credit the government&s evidence adduced at
trial that White owned three firearms--two of which were loaded--seized from his
residence; that he also owned approximately 415 grams of cocaine found at the
residence; and that White intended to distribute the cocaine. See U.S. Sentencing
Guidelines Manual § 2D1.1, comment. (n.3) (1995) (firearm-possession enhancement
“should be applied if the weapon was present, unless it is clearly improbable that the
weapon was connected with the offense”); United States v. McCracken, 110 F.3d 535,
541-42 (8th Cir. 1997) (standard of review; affirming enhancement where firearms and
drugs were found in defendants& residence); United States v. Dailey, 918 F.2d 747, 748
(8th Cir. 1990) (district court may rely upon evidence presented at trial in making
sentencing determinations).

      After reviewing the record for any nonfrivolous issues, see Penson v. Ohio, 488
U.S. 75, 80 (1988), we find none.

      The judgment is affirmed.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-